Gray, C. J.
The promise of the plaintiff to the defendant was not a promise to pay the debt of another, but to pay the defendant’s own debt to a third person, and was not within the statute.of frauds. Alger v. Scoville, 1 Gray, 391, 395. Although it had not been performed before the bringing of this action, it was a sufficient consideration for the defendant’s note to the plaintiff. Gower v. Capper, Cro. Eliz. 543. Nichols v. Raynbred, Hob. 88 b. Hodgkins v. Moulton, 100 Mass. 309. Backus v. Spaulding, ante, 418. Exceptions overruled.